

Exhibit 10.1


January 5, 2007


Tom Gallivan


Dear Tom:


This letter sets forth the substance of the separation agreement (the
“Agreement”) that Rackable Systems, Inc. (the “Company”) is offering to you to
aid in your employment transition.


1.
Separation. Your last day of work with the Company and your employment
termination date will be January 5, 2007 (the “Separation Date”).



2.
Accrued Salary And Paid Time Off. On the Separation Date, the Company will pay
you all accrued salary, commission and all accrued and unused PTO earned through
January 5, 2007, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law.



3.
Severance Payment. Although the Company has no obligation to do so, if you sign
this Agreement, then the Company will pay you, as severance, the following:



Three monthly severance payments of $56,666.67, subject to standard payroll
deductions and withholdings. These monthly severance payments shall cease upon
you obtaining fulltime employment. You agree to promptly notify the Company if
you obtain fulltime employment.


The first severance payment will be paid within ten (10) days after the
Effective Date (as defined in paragraph 14 below) and subsequent severance
payments on the first day of each month thereafter.


4.
Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following January 31, 2007. Later, you may be able
to convert to an individual policy through the provider of the Company’s health
insurance, if you wish. You will be provided with a separate notice describing
your rights and obligations under COBRA. If you elect continued coverage under
COBRA, as part of this Agreement, the Company will pay your COBRA premiums
through July 31, 2007.



5.
Stock Options. Under the terms of your stock option agreement and the applicable
plan documents, vesting of your stock options will cease as of the Separation
Date. Your right to exercise any vested shares, and all other rights and
obligations with respect to your stock options(s), will be as set forth in your
stock option agreement, grant notice and applicable plan documents.



 
 

--------------------------------------------------------------------------------

 
 
6.
Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date.



7.
Expense Reimbursements. You agree that, within ten (10) days of the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice.



8.
Return Of Company Property. You agree that, within five (5) days of the
Separation Date, you agree to return to the Company all Company documents (and
all copies thereof) and other Company property that you have had in your
possession at any time, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers), credit cards, entry cards, identification badges,
and keys; and, any materials of any kind that contain or embody any proprietary
or confidential information of the Company (and all reproductions thereof). Your
timely return of all such Company documents and other property is a condition
precedent to your receipt of the severance benefits provided under this
Agreement.



9.
Proprietary Information Obligations. You acknowledge your continuing obligations
under your Proprietary Information and Inventions Agreement, a copy of which is
attached hereto as Exhibit A.



10.
Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee.



11.
Nondisparagement. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation, or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process.



12.
No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.



13.
Release of Claims. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date you sign this Agreement. This general release includes,
but is not limited to: (a) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (b) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and
the California Fair Employment and Housing Act (as amended).



 
 

--------------------------------------------------------------------------------

 
 
14.
ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (a)
your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke the ADEA
Waiver (in a written revocation sent to me); and (e) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after you sign this Agreement (the “Effective Date”).
Nevertheless, your general release of claims, except for the ADEA Waiver, is
effective immediately and not revocable.



15.
Section 1542 Waiver. In granting the release herein, which includes claims which
may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” You hereby expressly waive
and relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.



16.
Miscellaneous. This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to its subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified so as to be rendered enforceable. This
Agreement will be deemed to have been entered into and will be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California. Any ambiguity in
this Agreement shall not be construed against either party as the drafter. Any
waiver of a breach of this Agreement shall be in writing and shall not be deemed
to be a waiver of any successive breach. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.



 
 

--------------------------------------------------------------------------------

 
 
If this Agreement is acceptable to you, please sign below and return the
original to me.


We wish you the best in your future endeavors.


Sincerely,


Rackable Systems, Inc.




By: /s/ Tom Barton                                             
Tom Barton
Chief Executive Officer


I have read, understand and agree fully to the foregoing Agreement:




By: /s/ Tom Gallivan                                          
Tom Gallivan


Date: December 7, 2006                                     
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT 


RACKABLE SYSTEMS, INC.


EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


In consideration of my employment by Rackable Systems, Inc., a Delaware
corporation (the "Company"), I hereby agree to the following with respect to my
use and development of information and technology of the Company, as more fully
set out below.  


Proprietary Information.  


Confidential Restrictions. I agree to hold in strict confidence and in trust for
the sole benefit of the Company all Proprietary Information (as defined below)
that I may have access to during the course of my employment with the Company
and will not disclose any Proprietary Information, directly or indirectly, to
anyone outside of the Company, or use, copy, publish, summarize, or remove from
Company premises such information (or remove from the premises any other
property of the Company) except (i) during my employment to the extent necessary
to carry out my responsibilities as an employee of the Company or (ii) after
termination of my employment, as specifically authorized by the President of the
Company. I further understand that the publication of any Proprietary
Information through literature or speeches must be approved in advance in
writing by the President of the Company. "Proprietary Information" shall mean
all information and any idea in whatever form, tangible or intangible, whether
disclosed to or learned or developed by me, pertaining in any manner to the
business of the Company (or any affiliate of it that might be formed) or to the
Company's customers, suppliers, licensors and other commercial partners unless:
(i) the information is or becomes publicly known through lawful means; (ii) the
information was rightfully in my possession or part of my general knowledge
prior to my employment by the Company; or (iii) the information is disclosed to
me without confidential or proprietary restriction by a third party who
rightfully possesses the information (without confidential or proprietary
restriction) and did not learn of it, directly or indirectly, from the Company.


 
 

--------------------------------------------------------------------------------

 
 
Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company's agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company's agreement with such third party) without
the express written authorization of the President of the Company.


Interference with Business. I hereby acknowledge that pursuit of the activities
forbidden by this Section 1(c) would necessarily involve the use or disclosure
of Proprietary Information in breach of Section 1, but that proof of such breach
would be extremely difficult. To forestall such disclosure, use, and breach, I
agree that for the term of this Agreement and for a period of one (1) year after
termination of my employment with the Company, I shall not, for myself or any
third party, directly or indirectly (i) divert or attempt to divert from the
Company (or any affiliate of it that might be formed) any business of any kind
in which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers; (ii) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
by any affiliate of it that might be formed) during the period of such person's
employment and for a period of one (1) year thereafter; or (iii) engage in any
business activity that is or may be competitive with the Company (or any
affiliate of it that might be formed). I understand that none of my activities
will be prohibited under this Section 1(c) if I can prove that the action was
taken without the use in any way of Proprietary Information.


Inventions.


Defined; Statutory Notice. I understand that during the term of my employment,
there are certain restrictions on my development of technology, ideas, and
inventions, referred to in this Agreement as "Invention Ideas." The term
Invention Ideas means any and all ideas, processes, trademarks, service marks,
inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, and all improvements,
rights, and claims related to the foregoing that are conceived, developed, or
reduced to practice by me alone or with others except to the extent that
California Labor Code Section 2870 lawfully prohibits the assignment of rights
in such ideas, processes, inventions, etc. I understand that Section 2870(a)
provides:



   
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:



 
 

--------------------------------------------------------------------------------

 
 
Relate at the time of conception or reduction to practice of the invention to
the employer's business, or actual or demonstrably anticipated research or
development of the employer.


Result from any work performed by the employee for the employer.


Records of Invention Ideas. I agree to maintain adequate and current written
records on the development of all Invention Ideas and to disclose promptly to
the Company all Invention Ideas and relevant records, which records will remain
the sole property of the Company. I further agree that all information and
records pertaining to any idea, process, trademark, service mark, invention,
technology, computer program, original work of authorship, design, formula,
discovery, patent, or copyright that I do not believe to be an Invention Idea,
but is conceived, developed, or reduced to practice by me (alone or with others)
during my period of employment or during the one-year period following
termination of my employment, shall be promptly disclosed to the Company (such
disclosure to be received in confidence). The Company shall examine such
information to determine if in fact the idea, process, or invention, etc., is an
Invention Idea subject to this Agreement.


Assignment. I agree to assign to the Company, without further consideration, my
entire right, title, and interest (throughout the United States and in all
foreign countries), free and clear of all liens and encumbrances, in and to each
Invention Idea, which shall be the sole property of the Company, whether or not
patentable. In the event any Invention Idea shall be deemed by the Company to be
patentable or otherwise registrable, I will assist the Company (at its expense)
in obtaining letters patent or other applicable registrations thereon and I will
execute all documents and do all other things (including testifying at the
Company's expense) necessary or proper to obtain letters patent or other
applicable registrations thereon and to vest the Company with full title
thereto. Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention Idea, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and in my behalf and stead, to execute
and file any such document, and to do all other lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by me.


Exclusions. Except as disclosed in Exhibit A, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Post-Termination Period. I acknowledge that because of the difficulty of
establishing when any idea, process, invention, etc., is first conceived or
developed by me, or whether it results from access to Proprietary Information or
the Company’s equipment, facilities and data, I agree that any idea, process,
trademark, service mark, invention, technology, computer program, original work
of authorship, design, formula, discovery, patent, copyright, or any
improvement, rights, or claims related to the foregoing shall be presumed to be
an Invention Idea if it is conceived, developed, used, sold, exploited, or
reduced to practice by me or with my aid within one (1) year after my
termination of employment with the Company. I can rebut the above presumption if
I prove that the invention, idea, process, etc., is not an Invention Idea as
defined in paragraph 2(a). I hereby acknowledge that pursuit of the activities
forbidden by this Section 1(c) would necessarily involve the use or disclosure
of Proprietary Information in breach of Section 1, but that proof of such breach
would be extremely difficult. To forestall such disclosure, use, and breach, I
agree that for the term of this Agreement and for a period of two (2) years
after termination of my employment with the Company, I shall not, for myself or
any third party, directly or indirectly (i) divert or attempt to divert from the
Company (or any affiliate of it that might be formed) any business of any kind
in which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers; (ii) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
by any affiliate of it that might be formed) during the period of such person's
employment and for a period of one (1) year thereafter; or (iii) engage in any
business activity that is or may be competitive with the Company (or any
affiliate of it that might be formed). I understand that none of my activities
will be prohibited under this Section 1(c) if I can prove that the action was
taken without the use in any way of Proprietary Information.


I understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.


 
 

--------------------------------------------------------------------------------

 
 
Former or Conflicting Obligations. During my employment with the Company, I will
not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent that my
performance of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I certify that I have no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude me from complying with the provisions hereof.
I further certify that during the term of my employment with the Company, I will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of such employment.


Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.


Termination. I hereby acknowledge and agree that all personal property,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment, belong to the
Company and will be promptly returned to the Company upon termination of my
employment with the Company. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Invention Idea. I understand that my obligations
contained herein will survive the termination of my employment. In the event of
termination of my employment, I agree to sign and deliver to the Company a
Termination Certificate in the form attached hereto as Exhibit B.


Miscellaneous Provisions.


Assignment. I agree that the Company may assign to another person or entity any
of its rights under this Agreement, including, without limitation, any successor
in interest to the Company or its business operations. This Agreement shall be
binding upon me and my heirs, executors, administrators, and successors, and
shall inure to the benefit of the Company's successors and assigns.


Governing Law; Severability. The validity, interpretation, enforceability, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of California. If any provision of this Agreement, or
application thereof to any person, place, or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable, or void, the
remainder of this Agreement and such provisions as applied to other persons,
places, and circumstances shall remain in full force and effect.


Entire Agreement. The terms of this Agreement are the final expression of my
agreement with respect to the subject matter hereof and may not be contradicted
by evidence of any prior or contemporaneous agreement. This Agreement shall
constitute the complete and exclusive statement of its terms and no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Application of this Agreement. I hereby agree that my obligations set forth in
Sections 1 and 2 hereof and the definitions of Proprietary Information and
Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.
 
 

Date: 9/13/04                                 
/s/ Tom Gallivan                          
Signature


Tom Gallivan                                 
Printed Name


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Employee's Prior Inventions


Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


TERMINATION CERTIFICATE CONCERNING
PROPRIETARY INFORMATION AND INVENTIONS


This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.


I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.


On termination of my employment with the Company, I will be employed by [name of
new employer] ________________________________________________ [in the ________
division] and I will be working in connection with the following projects:


[generally describe the projects]

           

 
 

Dated: ________________________
 
__________________________________
Signature



__________________________________
Printed Name

 
 
 

--------------------------------------------------------------------------------

 